 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    WILLIAM DOAN,                                   No. 2:17-cv-2284-MCE-EFB PS
12                      Plaintiff,
13           v.                                       ORDER
14    IMAGE ORTHODONTICS and
      CALIFORNIA DEPARTMENT OF
15    HEALTH CARE SERVICES,
16                      Defendants.
17

18          On April 29, 2019, the magistrate judge filed findings and recommendations herein which

19   were served on the parties and which contained notice that any objections to the findings and

20   recommendations were to be filed within fourteen days. ECF No. 4. No objections were filed.

21          The Court has reviewed the applicable legal standards and, good cause appearing,

22   concludes that it is appropriate to adopt the proposed Findings and Recommendations in full.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. The Findings and Recommendations filed April 29, 2019, ECF No. 4, are ADOPTED
 3            in full; and
 4         2. This action is DISMISSED, and the Clerk of the Court is directed to close this case.
 5            See Fed. R. Civ. P. 41(b); E.D. Cal. L.R. 110.
 6         IT IS SO ORDERED.
 7   DATED: February 5, 2020
 8

 9
                                            _______________________________________
10                                          MORRISON C. ENGLAND, JR.
11                                          UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
